Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a). The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 8, 15, Applicant provides that the device is “incapable of standing upright”.  However, Applicant fails to provide in Applicant’s original specification as to how the above occurs.  Claims 9-14, 16-18 is/are rejected as being dependent on the above rejected claim(s).  The Office notes that attempts to amendment the specification with new matter must result in additional rejections, similar to the above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 1-3, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In claims 1, 8, Applicant provides a plate, receptacle, and assembly but fails to provide the relationships between the two, such as all of the connection points in the intended final assembly.  Claims 2-3, 9-10 is/are rejected as being dependent on the above rejected claim(s).
Claim 7 recites the limitation "the securement member”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the securement member”. There is insufficient antecedent basis for this limitation in the claim.
In claims 3-7, 10-14, Applicant uses language such as “receives” and “when” of which Applicant has failed to make clear Applicant’s intent of the state of the device and/or whether or not method steps may performed to arrive at the invention.  Claims 4-7, 11-14 is/are rejected as being dependent on the above rejected claim(s).  The Office notes that Applicant previously used language such as “releasably joined” of which the past tense makes clear that one element is presently joined to another.  Applicant can replace the above language such as “which receives” with - - received - -.  Further, Applicant should remove “when” language.
In claims 8-18, Applicant omits the structure that permits the intended use of the claims such as being incapable of standing upright.  The Office further notes the 112 rejection already provided above and that attempts to amendment the specification with new matter must result in additional rejections, similar to the above.  Claims 9-14, 16-18 is/are rejected as being dependent on the above rejected claim(s).  Applicant should remove the incapable language if Applicant would like to overcome the above rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westerhold (20050092760).
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution for Applicant, the Office also notes that Westerhold discloses:
1. A food and beverage retaining assembly (Figs 1-26) comprising the combination of: a serving plate (12); a baseless, stemmed beverage receptacle (10 and “stemmed” related to 50); and a securement fitting assembly (adjacent 15); wherein the beverage receptacle is releasably joined to the serving plate by the securement fitting assembly using a mechanical interlock (such as in fig 8).

2. The food and beverage retaining assembly of claim 1, wherein the beverage receptacle comprises an upper beverage retaining portion and a stem having an insertion end (38; stem adjacent 50 with end adjacent 15) .

3. The food and beverage retaining assembly of claim 2, wherein the securement fitting assembly comprises a socket disposed on the serving plate (adjacent 16); wherein the socket comprises an annular wall which receives the insertion end of the stem (as in figs 7, 8).



7. The food and beverage retaining assembly of claim 1, wherein the securement member comprises a tab member and a socket having an annular wall and a slot, such that the tab member is disposed within the slot when the beverage receptacle is connected to the serving plate (fig 8).

8. A food and beverage retaining assembly (figs 1-26) comprising the combination of: a serving plate (12); a baseless, stemmed beverage receptacle  (10 and “stemmed” related to 50); and a securement fitting assembly (adjacent 15); wherein the beverage receptacle is releasably joined to the serving plate by the securement fitting assembly using a mechanical interlock (such as in fig 8); and wherein the beverage receptacle is incapable of standing upright on a horizontal surface while retaining liquid unless connected to the serving plate (see 112 rejections above;  nevertheless, the prior art is capable of performing the above intended use, such as if liquid is filled without the plate).

9. The food and beverage retaining assembly of claim 8, wherein the beverage receptacle comprises an upper beverage retaining portion and a stem having an insertion end (38; stem adjacent 50 with end adjacent 15).

10. The food and beverage retaining assembly of claim 9, wherein the securement fitting assembly comprises a socket disposed on the serving plate (Adjacent 16); wherein the socket comprises an annular wall which receives the insertion end of the stem (as in figs 7, 8).



14. The food and beverage retaining assembly of claim 8, wherein the securement member comprises a tab member and a socket having an annular wall and a slot, such that the tab member is disposed within the slot when the beverage receptacle is connected to the serving plate (fig 8).

15. A food and beverage retaining assembly (figs 1-26) comprising the combination of: a serving plate (12); a baseless, stemmed beverage receptacle (10 and “stemmed” related to 50), wherein the beverage receptacle comprises an upper beverage retaining portion and a stem having an insertion end (38; stem adjacent 50 with end adjacent 15), and wherein the beverage receptacle is incapable of standing upright on a horizontal surface while retaining liquid unless connected to the serving plate (see 112 rejections above;  nevertheless, the prior art is capable of performing the above intended use, such as if liquid is filled without the plate); a securement fitting assembly (adjacent 15), wherein the securement fitting assembly comprises a socket disposed on the serving plate (adjacent 16), and wherein the socket comprises an annular wall which receives the insertion end of the stem (as in figs 7, 8); wherein the beverage receptacle is mechanically interlocked to the serving plate by the securement fitting assembly (such as in fig 8).

16. The food and beverage retaining assembly of claim 15, wherein a securement member is disposed on the insertion end of the stem and a slot is disposed on the annular wall of the socket, and wherein the securement member is received by the slot (fig 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 12, 13 , 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerhold in view of Scharfe (20150351565).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Scharfe:  a tab, pin or post (elements adjacent 8), a slot is L-shaped (slot adjacent 11/13 on right side of fig 2), the slot having a vertical segment joined to a horizontal segment/retention shoulder (11, 13), such that the beverage receptacle is secured to the serving plate by inserting the insertion end of the beverage receptacle into the socket of the serving plate with the tab aligned with the vertical segment of the slot, and rotating the beverage receptacle such that the tab is disposed within the horizontal segment of the slot and precluded from vertical movement by the retention shoulder (Capable of performing the above intended use).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Westerhold in view of Scharfe (by replacing or adding interlocking features of the secondary reference) in order to provide a more secure attachment while also assisting in the ease of removal via the rotation capability.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735